DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on December 24, 2018. Claims 1 through 14 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on December 24, 2018, October 23, 2019, and April 24, 2020.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for Japanese Application JP2016-155811 dated August 8, 2016.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the Abstract is written in claim like format and should be written in paragraph form.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8 and 11 are objected to because of the following informalities: Each of claims 8 and 11 recites on the object presence regions and should recite “of the object presence regions.”  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
An external environment information acquisition unit… 
An object presence region setting unit… first introduced in claim 1. Sufficient structure for this claim limitation has not been found in the specification.
A travel control device… first introduced in claim 12. Sufficient structure for this claim limitation has not been found in the specification.
A vehicle length determination unit… first introduced in claim 14. Sufficient structure for this claim limitation has not been found in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Each of claims 7 and 10 recites the object presence unit determines a length of one of the object presence units. It is unclear how a length of an object presence unit is determined. For example, the length may increase as the detection region moves further from the vehicle. Without additional information, it is unknown how this can happen. Furthermore, a vehicle length is determined as equal to the length of one of the object presence units. It is unclear how the vehicle length is calculated when the length of an object presence region cannot be known by the information disclosed in the present application. The specification fails to address these concerns. 
Each of claims 8, 11, and 14 recites calculating or determining a length of another vehicle. The specification fails to disclose a type of means for calculating a length of another vehicle. In part, the specification does not teach how to find a length of a detection region. Additionally, there are no length calculations disclosed that would indicate Applicant had possession of the invention at the time of filing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-14 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations an external environment information acquisition unit…, an object presence region setting unit…, a travel control device…, and a vehicle length determination unit…  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the limitations an object presence region setting unit…, a travel control device…, and a vehicle length determination unit… include the necessary processor as part of the requirement for software structure. However, Examiner has not found sufficient steps related to each limitation to show sufficient structure. Regarding the limitation an external environment information acquisition unit…, please see the explanation found above in the Claim Interpretation section. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation an object twice. It is unclear if there are intended to be two different objects, or if the two limitations are intended to be the same limitation. 

Claim 1 recites the limitation the surroundings in Ln. 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation each detection region. It is unclear if this is considered to be a new limitation or if it refers back to the different detection regions. 

Claim 4 recites the limitation the entire object. It is unclear if this limitation refers back to “an object” or if it is a new limitation. 

Each of claims 4-7 and 9-10 recites the limitation one of the object presence regions which is also recited in claim 3 from which each of claims 4-7 and 9-10 depends. It is unclear if 

Each of claims 4-6 recites the limitation a region which is also recited in claim 3 from which each of claims 4-6 depends. It is unclear if these are intended to recite separate limitations or if the region in each of claims 4-6 refers back to the one recited in claim 3. 

Each of claims 4 and 5 recites the limitation object presence regions which is also recited in claim 3 from which each of claims 4 and 5 depends. It is unclear if these are intended to recite separate limitations or if the region in each of claims 4 and 5 refers back to the one recited in claim 3. 

Claim 13 recites wherein the travel control device controls a traveling state of the vehicle so as to guide the vehicle in front of or behind the object presence region while the vehicle is traveling. It is unclear how the vehicle can be guided in front of or behind the object presence region when the object presence region moves with the vehicle. For purposes of this Office Action, Examiner is interpreting this limitation to mean that the vehicle is controlled to be moved in front of or behind the another vehicle. 


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus and claim 14 is directed toward an apparatus. Therefore, each of the independent claims 1 and 14 in combination with the corresponding dependent claims 2-12 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 14 are also directed to an abstract idea without significantly more. Using the language of independent claim 1 to illustrate, the limitations of an external environment information acquisition unit that acquires external environment information for different detection regions in the surroundings of a vehicle; and 
an object presence region setting unit that associates detection results from the external environment information acquisition unit for the different detection regions and specifies, or estimates, object presence regions in which an object is present or in which an object may be present in the surroundings of the vehicle are steps that, under their broadest reasonable interpretation, cover certain methods of organizing human activity. 

Under Step 2A, Prong One, claims 1 and 14 recite, in part, an apparatus, and an apparatus. Other than reciting an object and a vehicle, nothing in the claims precludes the steps from being directed toward methods of organizing human activity. Therefore, claims 1 and 14 each recites a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “methods of organizing human activity” judicial exception is not integrated into a practical application.  For example, claims 1 and 14 recite the additional elements of an object and a vehicle.  These limitations amount to implementing the abstract idea 

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular an environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 14 are not patent eligible. 

Dependent claims 2-12 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-12, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-12 are patent ineligible.

Examiner notes that if the subject matter of 13 is moved into the independent claims it would render the claims patent eligible under 35 U.S.C. 101. Additionally, Examiner notes that 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2005/0012604 (hereinafter, “Takahashi”).

Regarding claim 1, Takahashi discloses an object detection device (see at least [0022]; the vehicle obstacle detecting device (i.e., object detection device)) comprising:
an external environment information acquisition unit that acquires external environment information for different detection regions in the surroundings of a vehicle (see at least Fig. 1 and [0009]; the obstacle behavior observing section (i.e., external environment ; and 
an object presence region setting unit that associates detection results from the external environment information acquisition unit for the different detection regions and specifies, or estimates, object presence regions in which an object is present or in which an object may be present in the surroundings of the vehicle (see at least Fig. 1, [0009], [0022], and [0060]; the obstacle behavior observing section which also acts as the object presence region setting unit (in addition to the external environment information acquisition unit) uses the results from the sensors and hypothetically sets the position of the obstacle).

Regarding claim 2, Takahashi discloses all of the limitations of claim 1. Additionally, Takahashi discloses wherein the object presence region setting unit changes a specification or estimation method for the object presence regions on the basis of whether the object has been detected in each detection region (see at least [0061]-[0066]; how the obstacle is specified changes based on which detection region detects the object. The cited paragraphs indicate different relevant scenarios).

Regarding claim 3, Takahashi discloses all of the limitations of claim 1. Additionally, Takahashi discloses wherein, when detecting the object in at least one of the detection regions, the object presence region setting unit specifies or estimates a region of the one of the detection regions including the object as one of the object presence regions (see at least [0061]-[0066]; depending on where the object is detected, the object is determined to be in one of the detected regions or between detection regions in a blind-spot. Both the detection areas and the blind-spot may be considered an object presence region).

Regarding claim 4, Takahashi discloses all of the limitations of claim 3. Additionally, Takahashi discloses wherein, when the entire object is detected across a plurality of detection regions, the object presence region setting unit specifies or estimates a region obtained by grouping object presence regions in respective detection regions of the plurality of detection regions as one of the object presence regions (see at least Fig. 1 and [0039]; the vehicle is position is tracked from a first sensing region into a non-sensing region and into another sensing region. One of ordinary skill in the art would recognize that the object detection regions would include all regions that the vehicle is recognized to be in as the transition occurs).

Regarding claim 5, Takahashi discloses all of the limitations of claim 3. Additionally, Takahashi discloses wherein, when one or a plurality of end portions of the object is detected across a plurality of detection regions with a non-detection region sandwiched therebetween, the object presence region setting unit specifies or estimates a region obtained by grouping object presence regions in the respective detection regions in which the end portions have been detected, and the non-detection region present therebetween, as one of the object presence regions (see at least [0069]; the object is sensed departing the first sensor region and is sensed entering a second sensor region, and the blind-spot (non-detection region present therebetween) is determined to be one of the object presence regions. Examiner notes that the language of the claim does not require that the ends of the vehicle be sensed in multiple regions simultaneously).

Regarding claim 6, Takahashi discloses all of the limitations of claim 3. Additionally, Takahashi discloses wherein, when one end portion of the object is detected in one of the detection regions and another end portion of the object is not detected in the detection regions, the object presence region setting unit specifies or estimates a region obtained by grouping an object presence region in the one of the detection regions in which the one end portion has been detected, and a non-detection region adjacent to this object presence region, as one of the object presence regions (see at least Fig. 8 and [0075]; when the object is departing the sensing scope of the first sensor, it is known to be both in the first sensing region and the blind-spot just as when the object is entering the sensing scope of the second sensor, it is known to be both in the second sensing region and the blind-spot).

Regarding claim 9, Takahashi discloses all of the limitations of claim 1. Additionally, Takahashi discloses wherein, when a non-detection region is present between detection regions neighboring to each other, the object presence region setting unit sets the non-detection region as one of the object presence regions in which the object may be present (see at least [0069]; the object is sensed departing the first sensor region and is sensed entering a second sensor region, and the blind-spot (non-detection region present therebetween) is determined to be one of the object presence regions. Examiner notes that the language of the claim does not require that the ends of the vehicle be sensed in multiple regions simultaneously).


Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 9,487,212 (hereinafter, “Adam”).

Regarding claim 14, Adam discloses an object detection device comprising (see at least Fig. 4A): 
an external environment information acquisition unit that acquires external environment information for different detection regions in the surroundings of a vehicle (see at least Fig. 4A, element 82; the external vehicle which is sensed at the side of the vehicle); and 
a vehicle length determination unit that associates detection results from the external environment information acquisition unit for the different detection regions and determines a length of another vehicle detected in the surroundings of the vehicle (see at least Fig. 4A; the side vehicle is detected, and the vehicle length is obtained from the side vehicle (i.e., from external environment information) which is located in the surroundings of the vehicle).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of the prior art disclosed in the present application.

Regarding claims 8 and 11, Takahashi discloses all of the limitations of claims 3 and 9. However, Takahashi does not explicitly teach wherein the object presence region setting unit calculates a length of another vehicle in the surroundings of the vehicle from end portion information on the object presence regions. However, the present application teaches wherein the object presence region setting unit calculates a length of another vehicle in the surroundings of the vehicle from end portion information on the object presence regions (see at least Present Application at [0006]; a length of a vehicle may be determined in the surroundings of a vehicle via a radar and camera with a vehicle fully within the view of the 
One of ordinary skill in the art, before the effective filing date, would be motivated to combine the disclosure of Takahashi with the teachings of the present application, in order to determine a length of a vehicle in a vehicle’s surroundings; see Present Application at [0006].

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Adam.

Regarding claim 12, Takahashi discloses all of the limitations of claim 1. Additionally, Takahashi discloses a vehicle control system comprising: 
the object detection device according to claim 1 (see at least the citations described above according to claim 1). However, Takahashi does not explicitly teach 
a travel control device that controls a traveling state of the vehicle on the basis of an object presence region specified or estimated by the object detection device.
Adam, in the same field of endeavor, teaches
a travel control device that controls a traveling state of the vehicle on the basis of an object presence region specified or estimated by the object detection device (see at least Col. 2 at Ln. 46-49. The vehicle is controlled based on vehicles surrounding the host vehicle (i.e., object presence regions)).

Regarding claim 13, Takahashi discloses all of the limitations of claim 12. Additionally, Takahashi discloses wherein the travel control device controls a traveling state of the vehicle so as to guide the vehicle in front of or behind the object presence region while the vehicle is traveling (see at least Fig. 2, elements 50 and 112, Col. 10, Ln. 15-19, and the patent generally; the vehicle speed is controlled as to guide the vehicle in front of or behind the other vehicle).

Allowable Subject Matter
Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, claims 7 and 10 are rejected under other statutes, as described above. 

The following is a statement of reasons for the indication of allowable subject matter: The claims require equating a length of an object presence region with a length of a vehicle in the surroundings of a host vehicle. It is unknown by the present disclosure how a length of the object presence region may be calculated based on the present specification. Because it is unknown how the calculations are made, Examiner is unable to apply prior art at this time resulting in the claims being allowable over the current art of record. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/JAMES M MCPHERSON/Examiner, Art Unit 3663